Exhibit 10.2
AMENDMENT NO. 2
TO
AMENDED & RESTATED FINANCING AGREEMENT
     This Amendment No. 2 to Amended & Restated Financing Agreement (this
“Amendment No. 2”) is entered into as of April 20, 2009, by and among G-III
Leather Fashions, Inc., a New York corporation (“G-III Inc.”), J. Percy for
Marvin Richards, Ltd., a New York corporation (“JPMR”), CK Outerwear, LLC, a New
York limited liability company (“CKO”), A. Marc & Co., Inc., a New York
corporation (“AMC”), Andrew & Suzanne Company Inc., a New York corporation
(“A&S”), AM Retail Group, Inc., a Delaware corporation (“AMRGI”, and together
with G-III Inc., JPMR, CKO, AMC and A&S, individually a “Company” and
collectively, the “Companies”), The CIT Group/Commercial Services, Inc., a New
York corporation (“CIT”) (CIT and the financial institutions which are now or
hereafter become a party to the Financing Agreement (as hereafter defined) each
a “Lender” and collectively, “Lenders”), and CIT as agent for Lenders (CIT, in
such capacity, “Agent”).
BACKGROUND
     The Companies, Agent and Lenders are parties to an Amended and Restated
Financing Agreement, dated as of April 3, 2008 (as amended by Joinder and
Amendment No. 1 to Amended and Restated Financing Agreement dated as of July 21,
2008, and as further amended, restated, modified and/or supplemented from time
to time, the “Financing Agreement”) pursuant to which Agent and Lenders provide
the Companies with certain financial accommodations.
     The Companies have requested Agent and Lenders to amend certain of the
terms of the Financing Agreement as hereinafter set forth. Agent and Lenders
have agreed to amend the Financing Agreement on the terms and conditions set
forth below.
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Companies by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
     2. Amendments to Financing Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Financing Agreement is
hereby amended as follows:
          (a) The definition of the term “Applicable Margin” appearing in
Section 1.1 of the Financing Agreement is hereby amended by amending clause
(a) thereof to read in its entirety as follows:
(a) the Revolving Loans, plus 0.75% for Chase Bank Rate Loans and 3.00% for
LIBOR Loans,

 



--------------------------------------------------------------------------------



 



          (b) The definition of the term “Chase Bank Rate” appearing in
Section 1.1 of the Financing Agreement is hereby amended by inserting the
following sentence at the end thereof:
Notwithstanding the foregoing, in no event shall the Chase Bank Rate be less
than a rate of interest per annum equal to one month LIBOR plus 2.50%
          (c) The definition of the term “Line of Credit Fee” appearing in
Section 1.1 of the Financing Agreement is hereby amended by deleting the text
“$95,000” contained therein and inserting the text “$150,000” in lieu thereof.
          (d) The definition of the term “Permitted Encumbrances” appearing in
Section 1.1 of the Financing Agreement is hereby amended by (x) deleting the
word “and” immediately prior to clause (j) thereof; and (y) by changing the
period appearing at the end thereof to a semi-colon and by inserting the
following immediately thereafter:
and (k) liens with respect to certain assets of AMRGI granted to G-III Inc.
which (i) secure the Intercompany AMRGI-GIII Note, (ii) are subordinate to the
liens of the Agent and the Lenders and (iii) have been collaterally assigned to
the Agent for the benefit of the Agent and the Lenders.
          (e) The definition of the term “Permitted Indebtedness” appearing in
Section 1.1 of the Financing Agreement is hereby amended by changing the letter
of clause “(i)” to “(j)” and by inserting a new clause “(i)” immediately after
clause “(h)” to read as follows:
(i) Swap Contracts entered into with Agent, Lenders and/or Affiliates of Agent
or Lenders;
          (f) Section 1.1 of the Financing Agreement is hereby amended by
inserting a definition for the new term “Intercompany AMRGI-GIII Note” in
appropriate alphabetical order to read as follows:
“Intercompany AMRGI-GIII Note” shall mean that certain secured subordinated
revolving promissory note dated as of April 20, 2009, executed by AMRGI to the
order of G-III Inc.
          (g) Section 7.3 of the Financing Agreement is hereby amended by
deleting the table contained in Subclause (a) thereof in its entirety and
inserting the following table in lieu thereof:

          Twelve Months Ending   Senior Leverage Ratio
April 30, 2009
    1.60 to 1.00  
July 31, 2009
    5.00 to 1.00  
October 31, 2009
    8.50 to 1.00  
January 31, 2010
    2.40 to 1.00  
April 30, 2010
    1.60 to 1.00  

2



--------------------------------------------------------------------------------



 



          Twelve Months Ending   Senior Leverage Ratio
July 31, 2010
    5.00 to 1.00  
October 31, 2010
    8.50 to 1.00  
January 31, 2011
    2.40 to 1.00  
April 30, 2011
    1.60 to 1.00  

          (h) Section 7.3 of the Financing Agreement is hereby amended by
deleting the table contained in Subclause (b) thereof in its entirety and
inserting the following table in lieu thereof:

              Fixed Charge Coverage Twelve Months Ending   Ratio
April 30, 2009
    1.00 to 1.00  
July 31, 2009
    1.00 to 1.00  
October 31, 2009
    1.10 to 1.00  
January 31, 2010
    1.10 to 1.00  
April 30, 2010
    1.00 to 1.00  
July 31, 2010
    1.00 to 1.00  
October 31, 2010
    1.10 to 1.00  
January 31, 2011
    1.10 to 1.00  
April 30, 2011
    1.00 to 1.00  

     3. Conditions of Effectiveness. This Amendment No. 2 shall become effective
as of the date hereof upon satisfaction of the following conditions: Agent shall
have received:
          (a) Fourteen (14) copies of this Amendment No. 2 duly executed by
Companies, Agent and Required Lenders, and consented to by each Guarantor;
          (b) An amendment fee in the sum of $200,000 for the pro rata benefit
of the Lenders executing this Amendment No. 2;
          (c) A true and correct copy of the Intercompany AMRGI-GIII Note and
the Security Agreement pursuant to which G-III Inc. has been granted a security
interest in certain assets of AMRGI as collateral for the obligations of AMRGI
under the Intercompany AMRGI-GIII Note, each of which shall be in form and
substance reasonably satisfactory to Agent and its counsel;
          (d) Six (6) copies of a duly executed collateral assignment in favor
of Agent, in form and substance satisfactory to Agent, with respect to (i) the
Intercompany AMRGI-GIII Note and (ii) the subordinated lien in favor of G-III
Inc. securing the obligations of AMGRI under the Intercompany AMRGI-GIII Note;
          (e) Six (6) copies of a duly executed Subordination and Intercreditor
Agreement by and among Agent, AMRGI and G-III Inc. with respect to the
Intercompany AMRGI-GIII Note and the subordinated lien in favor of G-III Inc.
securing the obligations of

3



--------------------------------------------------------------------------------



 



AMGRI under the Intercompany AMRGI-GIII Note and the related Security Agreement,
in form and substance satisfactory to Agent and its counsel; and
          (f) such other certificates, instruments, documents and agreements as
may reasonably be required by Agent or its counsel, each of which shall be in
form and substance satisfactory to Agent and its counsel.
     4. Representations and Warranties. Each of the Companies hereby represents,
warrants and covenants as follows:
          (a) This Amendment No. 2, the Financing Agreement and the other Loan
Documents are and shall continue to be legal, valid and binding obligations of
each of Companies and Guarantors, respectively, and are enforceable against each
Company and each Guarantor in accordance with their respective terms.
          (b) Upon the effectiveness of this Amendment No. 2, each Company and
each Guarantor hereby reaffirms all covenants, representations and warranties
made in the Financing Agreement and the other Loan Documents and agree that all
such covenants, representations and warranties shall be deemed to have been
remade and are true and correct in all material respects as of the effective
date of this Amendment No. 2, after giving effect to this Amendment No. 2,
provided, however, that the information contained in the Schedules attached to
the Financing Agreement continues to be true, correct and complete as of the
Closing Date, and there have been no changes to such matters as of the date
hereof except to the extent any such change would not have a Material Adverse
Effect, constitute a Default or Event or Default, or otherwise require notice to
the Agent in accordance with the terms of the Financing Agreement.
          (c) Each Company and each Guarantor has the corporate or limited
liability company power, and has been duly authorized by all requisite corporate
or limited liability company action, to execute and deliver this Amendment No. 2
and to perform its obligations hereunder. This Amendment No. 2 has been duly
executed and delivered by each Company and consented to by each Guarantor.
          (d) Each Company has no defense, counterclaim or offset with respect
to any of the Loan Documents.
          (e) The Loan Documents are in full force and effect, and are hereby
ratified and confirmed.
          (f) The recitals set forth in the Background section above are
truthful and accurate and are an operative part of this Amendment No. 2.
          (g) Agent and Lenders have and will continue to have a valid first
priority lien and security interest in all Collateral except for liens permitted
by the Financing Agreement, and each Company and each Guarantor expressly
reaffirms all guarantees, security interests and liens granted to Agent and
Lenders pursuant to the Loan Documents.
          (h) No Defaults or Events of Default are in existence.

4



--------------------------------------------------------------------------------



 



     5. Effect of Agreement.
          (a) Except as specifically modified herein, the Financing Agreement,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
          (b) The execution, delivery and effectiveness of Amendment No. 2 shall
not operate as a waiver of any right, power or remedy of Agent or any Lender,
nor constitute a waiver of any provision of the Financing Agreement, or any
other documents, instruments or agreements executed and/or delivered under or in
connection therewith.
     6. Governing Law. This Amendment No. 2 shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
     7. Headings. Section headings in this Amendment No. 2 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 2 for any other purpose.
     8. Counterparts; Facsimile. This Amendment No. 2 may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission (including in “pdf” format) shall be deemed to be an original
signature hereto.
[balance of page intentionally left blank]
[signature pages follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the
day and year first written above.

             
 
                G-III LEATHER FASHIONS, INC., as
a Company and the Funds Administrator    
 
           
 
  By:
Name:   /s/ Neal S. Nackman
 
Neal S. Nackman    
 
  Title:   Vice President – Finance    
 
                J. PERCY FOR MARVIN RICHARDS, LTD., as a Company    
 
           
 
  By:
Name:   /s/ Neal S. Nackman
 
Neal S. Nackman    
 
  Title:   Secretary    
 
                CK OUTERWEAR, LLC, as a Company    
 
           
 
  By:
Name:   /s/ Neal S. Nackman
 
Neal S. Nackman    
 
  Title:   Secretary    
 
           
 
  A. MARC & CO., INC., as a Company    
 
           
 
  By:   /s/ Neal S. Nackman    
 
           
 
  Name:   Neal S. Nackman    
 
  Title:   Vice President – Finance and Secretary    
 
                ANDREW & SUZANNE COMPANY INC., as a Company    
 
           
 
  By:   /s/ Neal S. Nackman    
 
           
 
  Name:   Neal S. Nackman    
 
  Title:   Vice President – Finance and Secretary    

 



--------------------------------------------------------------------------------



 



             
 
                AM RETAIL GROUP, INC., as a Company    
 
           
 
  By:
Name:   /s/ Michael Brady
 
Michael Brady    
 
  Title:   Controller and Vice President    
 
                THE CIT GROUP/COMMERCIAL SERVICES, INC.,
as Agent and Lender    
 
           
 
  By:
Name:   /s/ Edward J. Ahearn
 
Edward J. Ahearn    
 
  Title:   Senior Vice President    
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:
Name:   /s/ Michael P. Behuniak, Jr.
 
Michael P. Behuniak, Jr.    
 
  Title:   Vice President    
 
                SOVEREIGN BANK, as Lender    
 
           
 
  By:
Name:   /s/ Matilde Reyes
 
Matilde Reyes    
 
  Title:   Senior Vice President    
 
                ISRAEL DISCOUNT BANK OF NEW YORK, as Lender    
 
           
 
  By:
Name:   /s/ George Commander
 
George Commander    
 
  Title:   Senior Vice President    
 
           
 
  By:
Name:   /s/ Steven Leavenworth
 
Steven Leavenworth    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



             
 
                COMMERCE BANK, N.A., as Lender    
 
           
 
  By:
Name:   /s/ Martin Noren
 
Martin Noren    
 
  Title:   Vice President    
 
                SIGNATURE BANK, as Lender    
 
           
 
  By:
Name:   /s/ Robert A. Bloch
 
Robert A. Bloch    
 
  Title:   Senior Vice President    
 
                BANK LEUMI USA, as Lender    
 
           
 
  By:
Name:   /s/ John Koenigsberg
 
John Koenigsberg    
 
  Title:   Senior Vice President    
 
           
 
  By:
Name:   /s/ Iris Steinhardt
 
Iris Steinhardt    
 
  Title:   Vice President    
 
                WEBSTER BUSINESS CREDIT, as Lender    
 
           
 
  By:
Name:   /s/ Daniel Dupre
 
Daniel Dupre    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as Lender    
 
           
 
  By:
Name:   /s/ Britt O’Rourke
 
Britt O’Rourke    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:
Name:   /s/ David Gutierrez
 
David Gutierrez    
 
  Title:   Senior Vice President    
 
                WACHOVIA BANK, N.A., as Lender    
 
           
 
  By:
Name:   /s/ Robert Maichin
 
Robert Maichin    
 
  Title:   Senior Vice President    
 
                ACKNOWLEDGED AND AGREED TO
BY EACH OF THE GUARANTORS:    
 
                G-III APPAREL GROUP, LTD.    
 
           
 
  By:
Name:   /s/ Neal S. Nackman

 
Neal S. Nackman    
 
  Title:   Chief Financial Officer and Treasurer    
 
                G-III RETAIL OUTLETS INC.    
 
           
 
  By:
Name:   /s/ Neal S. Nackman
 
Neal S. Nackman    
 
  Title:   Vice President – Finance    
 
                G-III LICENSE COMPANY, LLC    
 
                By: G-III Apparel Group, Ltd.    
 
           
 
  By:   /s/ Neal S. Nackman
 
   
 
  Name:   Neal S. Nackman    
 
  Title:   Chief Financial Officer & Treasurer    

 



--------------------------------------------------------------------------------



 



             
 
                G-III BRANDS, LTD.    
 
           
 
  By:
Name:   /s/ Neal S. Nackman
 
Neal S. Nackman    
 
  Title:   Vice President – Finance    
 
                AM APPAREL HOLDINGS, INC.    
 
           
 
  By:
Name:   /s/ Michael Brady
 
Michael Brady    
 
  Title:   Treasurer    
 
                ASH RETAIL CORP.    
 
           
 
  By:
Name:   /s/ Michael Brady
 
Michael Brady    
 
  Title:   Treasurer    
 
                ASH RETAIL OF EASTHAMPTON, INC.    
 
           
 
  By:
Name:   /s/ Michael Brady
 
Michael Brady    
 
  Title:   Treasurer    

 